DETAILED ACTION

This action is responsive to papers filed on 1/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Althauser (U.S. Pub No. 2018/0285916) in view of Antonucci (U.S. Pub No. 2003/0236704).
Regarding claims 1, 8, 15, Althauser teaches storing, in an electronic wallet application of a user device of a user, at least one virtual payment device associated with a payment device issued to the user by an issuer system, the at least one virtual payment device configured to initiate at least one of a debit and credit transaction (Paragraph 0033), communicating, from the user device by the electronic wallet application, a rewards inquiry to an issuer system of the issuer (Paragraph 0013), receiving, at the user device by the electronic wallet application, a rewards inquiry response from the issuer system, the rewards inquiry response containing a rewards amount associated with the at least one virtual payment device (Paragraph 0013), displaying, in the electronic wallet application of the user device, the rewards 
Althauser does not appear to specify communicating the redemption request from the user device.  Althauser further does not appear to specify the user device communicating back and forth with the issuer system “regardless of a merchant operating a merchant system”.  However, Antonucci teaches communicating, from the user device by the electronic wallet application, a redemption request to the issuer system, wherein the redemption request specifies at least a portion of the rewards amount to be applied to the debit or credit transaction (Paragraphs 0038 consumer mobile device used to redeem points, 0039 consumer mobile device used to make purchases, 0041 convert points during a purchase transaction, 0064 points converted and redeemed for new purchases, all these paragraphs teach communication between the consumer mobile device and the issuer system regardless of a merchant system).  Antonucci further teaches wherein the issuer reward system is operated regardless of a merchant operating a merchant system with which credit or debit transactions may be initiated using the at least one virtual payment device (Paragraphs 0038 consumer mobile device used to redeem points, 0039 consumer mobile device used to make purchases, 0041 convert points during a purchase transaction, 0064 points converted and redeemed for new purchases, all these paragraphs teach communication between the consumer mobile device and the issuer system regardless of a merchant 
Regarding claims 2, 9, 16, Althauser does not appear to specify receiving, at the user device by the electronic wallet application, an input indicating that the debit or credit transaction is to be processed using at least a portion of the rewards amount.  However, Antonucci teaches receiving, at the user device by the electronic wallet application, an input indicating that the debit or credit transaction is to be processed using at least a portion of the rewards amount (Paragraphs 0038 consumer mobile 
Regarding claim 3, 10, 17, Althauser teaches communicating a first rewards inquiry to a transaction service provider system of a transaction service provider associated with the at least one virtual payment device according to a first application programming interface, wherein the first rewards inquiry causes the transaction service provider system to generate and communicate a second rewards inquiry to the issuer system according to a second application programming interface (Paragraph 0068).
Althauser, however, teaches this functionality as originating from a POS, and does not appear to specify originating from the user device.  However, Antonucci teaches communication for rewards inquiry and redemption as originating from a user device (Paragraphs 0038 consumer mobile device used to redeem points, 0039 consumer mobile device used to make purchases, 0041 convert points during a purchase transaction, 0064 points converted and redeemed for new purchases, all these paragraphs teach communication between the consumer mobile device and the issuer system regardless of a merchant system).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate reward redemptions and inquiries from the user device since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6, 13, 20, Althauser teaches receiving, in the electronic wallet application of the user device, the at least one virtual payment device from a transaction service provider system associated with the at least one virtual payment device before storing the at least one virtual payment device in the electronic wallet application of the user device (Paragraph 0043).
Regarding claim 7, 14, 21, Althauser teaches the issuer system credits an account of the user with the at least the portion of the rewards amount to be applied to the debit or credit transaction during settlement of the debit or credit transaction (Paragraph 0041).


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Althauser (U.S. Pub No. 2018/0285916) in view of Antonucci (U.S. Pub No. 2003/0236704), and further in view of Carpenter (U.S. Pub No. 2014/0188586).
Regarding claims 4, 5, 11, 12, 18, 19, Althauser teaches a token identifying a user (Paragraphs 0063-0065).  Althauser does not appear to specify the token is different from an account identifier assigned by the issuer system to the payment device, and the first rewards inquiry comprises the token and the second rewards inquiry comprises the account identifier and the second rewards inquiry comprises replacing the token of the first rewards inquiry with the account identifier to form the second rewards inquiry.  However, tokenization in transactions has been old and well known long before the filing of Applicant’s invention.  Carpenter teaches transmission of a token to a third party, where the third party replaces the token with an account identifier before then contacting an issuer (Paragraph 0006).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use tokenization in the invention of Althauser since tokenization provides for more security surrounding a user’s account information.

Response to Arguments
All arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621